DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-015445, filed on 1/31/2019.

Allowable Subject Matter
Claims 1-3 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
	The best prior art found to record are Katsutoki Ohashi et al. (JP 2001124716A hereinafter Katsutoki), Bonne (U.S. No. 2005/0265422 A1) and Mueller et al. (U.S. No. 2020/0348252 hereinafter Mueller) which teach the claimed invention however fail to disclose the limitations of  “a paired first and second thermal conduction type gas detection elements; a first storage portion having a first internal space in which the first gas detection element is disposed, and having a first opening establishing communication between the first internal space and an outside space exposed to a detection subject atmosphere; a second storage portion having a second internal space in which the second gas detection element is disposed, and having a second opening establishing communication between the second internal space and the outside space; a first membrane formed of a material allowing permeation of water vapor and substantially not allowing permeation of a detection target gas, and disposed so as to cover the first opening; and a calculation unit for calculating a concentration of the detection target gas contained in the detection subject atmosphere introduced into the second internal space, based on outputs from the first gas detection element and the second gas detection element, respectively; wherein the gas sensor further comprises a second membrane formed of the same kind of material used to form the first membrane, having a thickness larger than that of the first membrane, and disposed so as to cover the second opening; the second membrane having a communication hole extending therethrough in a thickness direction for establishing communication between the outside space and the second internal space” (as seen for instance at Figures 2) in combination with all the remaining limitations as required by the independent claim 1. Specially, having two membrane of same material with different thickness (paragraph 52 PGPUB of instant specification US2020/0249184).

	In addition, the prior arts in combination does not teach the gas sensor having a response time of 3 seconds or less for detecting the concentration of the detection target gas when the concentration of the detection target gas contained in the detection subject atmosphere is suddenly changed from 0 vol% to 2 vol% at 31a temperature of 25°C in a state in which the detection subject atmosphere has a water vapor concentration of 2 vol%, and a water vapor concentration difference of 7 vol% or less results between the first internal space and the second internal space when the concentration of water vapor contained in the detection subject atmosphere is suddenly changed from 2 vol% to 18 vol% at a temperature of 60°C in a state in which the detection subject atmosphere does not contain the detection target gas, as claimed by claim 1.  

	Hence the prior art of records fail to teach the invention as set forth in claims 1-3 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855